Name: Council Regulation (EEC) No 3005/82 of 8 November 1982 amending Regulation (EEC) No 471/76 as regards the period of suspension of the application of the condition on prices governing the importation into the Community of fresh lemons originating in certain Mediterranean countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 11 . 82 Official Journal of the European Communities No L 316/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3005/82 of 8 November 1982 amending Regulation (EEC) No 471/76 as regards the period of suspension of the application of the condition on prices governing the importation into the Community of fresh lemons originating in certain Mediterranean countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, originating in certain Mediterranean countries ; whereas, at present, such suspension should be extended to 31 May 1983, HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 3 of Regulation (EEC) No 471 /76 shall be replaced by the following : Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas Regulation (EEC) No 1205/82 (3) provides, for the 1982/83 marketing year, for financial compensa ­ tion measures for lemons ; whereas measures of this type led to the adoption of Regulation (EEC) No 471 /76 (4), as last amended by Regulation (EEC) No 2010/81 (5), which provides for the suspension of application of the condition on prices governing the importation into the Community of fresh lemons 'It shall apply until 31 May 1983 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 November 1982. For the Council The President H. CHRISTOPHERSEN (  ) OJ No C 157, 22 . 6 . 1982, p . 6 . 2) OJ No C 292, 8 . 11 . 1982, p . 101 (3) OJ No L 140 , 20 . 5 . 1982, p . 42 . (4) OJ No L 58 , 5 . 3 . 1976, p . 5 . 0 OJ No L 195, 18 . 7 . 1981 , p . 7.